MARKS, J.
This is a motion to dismiss the appeal under the provisions of rule Y of the Rules for the Supreme Court and District Courts of Appeal.
The certificate of the county clerk of San Diego County shows that judgment was entered on February 15, 1936; that motion for new trial was denied on April 18, 1936, and notice given on April 22, 1936; that notice of appeal was filed May 29, 1936; that no proceedings are pending for preparation of a transcript nor settlement of a bill of exceptions.
No transcript has been filed here and no appearance made by appellant.
The appeal is dismissed.
Barnard, P. J., and Jennings, J., concurred.